Title: Election of the First Branch of the Legislature, [21 June] 1787
From: King, Rufus
To: 


[21 June 1787]

   Charles Cotesworth Pinckney moved that the members of the first branch of the legislature “‘instead of being elected by the people, shd. be elected in such manner as the Legislature of each State should direct’” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 358).


Wilson & Madison
Agt. the Election by the Legislatures and in favor of one by the People—the Election by the States will introduce a State Influence, their interest will oppose that of the Genl. Govt: the Legislators will be not only Electors of the members of the House—but they will manage the affairs of the States—The mode of Election may be essential to the Election, this may be different in the several States—if the Legislatures appt. they will instruct, and thereby embarrass the Delegate—not so if the Election is by the people—there will be no difficulty in their Election. The Returns may be made to the Legislatures of the several States—They may judge of contested Elections.

